DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chopra et al., US Pg. Pub. No. (2019/0147670) referred to hereinafter as Chopra.
As per claim 1, Chopra teaches an aircraft performance analysis system, comprising: a performance analysis control unit (see at least abstract, summary), wherein the performance analysis control unit: receives original performance model data regarding an original performance model for an aircraft (see at least abstract, summary, Para 35, 47-48, ), receives flight data from the aircraft (see at least abstract, summary, Para 35,), and determines a current performance model for the aircraft based on the original performance model data and the flight data (see at least abstract, summary, Para 35, 47-48, 49-53,), wherein the current performance model is indicative of a current operational status of the aircraft (see at least abstract, summary, Para 35, 47-48, 49-53, 70-74, 128).

As per claim 2, Chopra teaches an aircraft performance analysis system of claim 1, further comprising an original performance model database in communication with the performance analysis control unit, wherein the original performance model database stores the original performance model data (see at least abstract, summary, Para 35, 47-48, 49-53, 70-74, 128).

As per claim 3, Chopra teaches an aircraft performance analysis system of claim 1, wherein the performance analysis control unit receives the flight data from a flight computer of the aircraft (see at least abstract, summary, Para 35, 47-48, 49-53, 70-74, 128).

As per claim 4, Chopra teaches an aircraft performance analysis system of claim 1, further comprising a current performance model database in communication with the performance analysis control unit, wherein the current performance model database stores current performance model data that includes the current performance model (see at least abstract, summary, Para 35, 47-48, 49-53, 70-74, 128).

As per claim 5, Chopra teaches an aircraft performance analysis system of claim 1, wherein the original performance model is determined through one or more flight tests (see at least abstract, summary, Para 35, 47-48, 49-53, 70-74, 128).

As per claim 6, Chopra teaches an aircraft performance analysis system of claim 1, wherein the original performance model comprises original flight parameters including one or more of weight, altitude, or airspeed during a test flight (see at least abstract, summary, Para 35, 47-48, 49-53, 70-74, 128).

As per claim 7, Chopra teaches an aircraft performance analysis system of claim 1, wherein the performance analysis control unit determines the current performance model by updating the original performance model with current flight parameters (see at least abstract, summary, Para 35, 47-48, 49-53, 70-74, 128).

As per claim 9, Chopra teaches an aircraft performance analysis system of claim 1, wherein the performance analysis control unit determines the current performance model by replacing original flight parameters of the original performance model with current flight parameters (see at least abstract, summary, Para 35, 47-48, 49-53, 70-74, 128).

As per claim 9, Chopra teaches an aircraft performance analysis system of claim 1, wherein the performance analysis control unit updates the current performance model in response to each flight of the aircraft (see at least abstract, summary, Para 35, 47-48, 49-53, 70-74, 128).

As per claim 10, Chopra teaches an aircraft performance analysis system of claim 1, wherein the performance analysis control unit comprises: a translation module that receives the flight data and translates the flight data into a form to be analyzed (see at least abstract, summary, Para 35, 47-48,); a pre-processing module that filters the flight data (see at least abstract, summary, Para 35, 47-48, 49-53,); an optimization module that compares the flight data with baseline data; and a testing module that compares current flight parameters with original flight parameters (see at least abstract, summary, Para 35, 47-48, 49-53, 70-74, 128).
As per claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/           Primary Examiner, Art Unit 3665